Citation Nr: 1139435	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to June 1974.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in September 1993.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

The appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied in a February 2003 rating decision.  The appellant did not appeal.

In March 2005, the appellant filed to reopen the cause of death claim.  In the July 2005 rating decision, the RO reopened and denied the claim.  The appellant disagreed with the denial and perfected her appeal by filing a timely substantive appeal in April 2006.

In February 2011, the Board requested an opinion from an Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 (West Supp. 2011); 38 C.F.R. § 20.901 (2011).  That opinion was obtained in July 2011 and has been associated with the VA claims folder.  In a July 2011 letter, the appellant was provided with notice of the IME opinion as well as the opportunity to submit additional evidence under 38 C.F.R. § 20.903.  In response, the appellant, through her representative, submitted additional argument in support of the appeal.



FINDINGS OF FACT

1.  In February 2003, the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  The appellant did not appeal that decision.  

2.  The evidence associated with the claims folder subsequent to the February 2003 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for cause of death.

3.  The Veteran died in September 1993 at the age of 47.  The death certificate listed the primary cause of the Veteran's death as renal failure due to or as a consequence of diabetes mellitus, due to or as a consequence of cardiovascular accident, due to or as a consequence of coronary artery bypass surgery.

4.  At the time of the Veteran's death, he was not service-connected for diabetes mellitus, type I or type II.  Service connection had been established for duodenal ulcer disease, status-post antrectomy and vagotomy with Billroth I and II as well as for splenectomy and hemorrhoids.

5.  The record demonstrates that the Veteran served in the Republic of Vietnam from September 1970 to March 1972.  Exposure to Agent Orange is therefore presumed.

4.  The Veteran's diabetes mellitus, type II, is presumed to have been incurred in active duty.

5.  The evidence of record contains sufficient evidence to establish that the Veteran's in-service exposure to Agent Orange was a contributory cause of his death.
CONCLUSIONS OF LAW

1.  The February 2003 RO decision denying the claim of entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  Implicit in her claim is the contention that new and material evidence has been received sufficient to reopen the matter.

Although the RO reopened the appellant's claim, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the appellant regarding her claim in May 2005 and December 2005.  In addition to notifying her of the requirements to sustain a claim of entitlement to service connection for cause of death, the letters provided the appellant with appropriate notice pursuant to the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Board need not discuss the sufficiency of either the VCAA notice letters or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board notes that in a May 2006 letter, the appellant was also provided with notice regarding degree of disability and effective date as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the appellant received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2011).  She has retained the services of a representative and declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Relevant law and regulations

Service connection - cause of death

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See  
38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See
 38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2011).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2011).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 
38 C.F.R. § .307(a)(6)(iii) (2011).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2011).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West Supp. 2011); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the appellant's claim to reopen was initiated in March 2005, the claim will be adjudicated by applying the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West Supp. 2011); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Discussion of the claim to reopen

The unappealed February 2003 RO denial of the appellant's claim is final.  See 38 U.S.C.A. § 7105 (West Supp. 2011); 38 C.F.R. §§ 3.104, 20.1103 (2011).  As explained above, the appellant's claim for service connection may only be reopened if she submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West Supp. 2011); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., after February 2003) bears directly and substantially upon the specific matters under consideration, namely the element that was previously lacking.

At the time the RO denied the appellant's claim in February 2003, it was undisputed that the Veteran had died in September 1993.  It was also undisputed that the Veteran was service-connected for duodenal ulcer disease, status-post antrectomy and vagotomy with Billroth I and II as well as for splenectomy and hemorrhoids.  Additionally, at the time of the last final denial, the Veteran's exposure to Agent Orange had been conceded.  However, the appellant's claim was denied by the RO because there was insufficient medical nexus evidence that the Veteran's service-connected disabilities and/or his presumed Agent Orange exposure either caused or contributed to his death.

In reviewing the evidence added to the claims folder since the February 2003 denial, the Board finds that sufficient evidence has been submitted as to the issue of service connection, which would allow for the claim to be reopened.  Critically, the appellant submitted an October 2005 medical nexus statement in support of her claim.  Specifically, Dr. J.O.A. indicated that "[f]ollowing release from active duty [the Veteran] developed type II diabetes mellitus."  See the letter from Dr. J.O.A. dated October 2005.  He further concluded, "[i]n my opinion is type II diabetes mellitus is more likely than not related to the Agent Orange exposure."  See id.  This evidence supports the appellant's contentions of medical nexus between the Veteran's death and his presumed in-service herbicide exposure.

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Critically, the record now contains evidence as to all three elements of service connection, which raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  See Shade, supra.  The additional evidence suggests that the Veteran suffered from diabetes mellitus, type II, due to in-service herbicide exposure, which contributed to his death.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), (a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).  The appellant's claim for entitlement to service connection for the cause of the Veteran's death is therefore reopened.

Procedural concerns

The Board has reopened the appellant's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

The appellant's presentation has not been limited to the submission of new and material evidence.  In any event, because the Board is granting her claim there is no prejudice to the appellant in the Board's consideration of her claim on the merits.


(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the appellant in the development of her claim attaches at this juncture.  The Board must therefore determine whether additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2011); 38 C.F.R. § 3.159 (2011).

As indicated above, as the Board is granting the appellant's claim any failure to fully on the part of VA to fully comply with the duty to assist is rendered moot as to this claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has the responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2011).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2011); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that evidence which is sufficient to reopen a claim may not be sufficient to grant the claim under the standard of review which now must be applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a claim has been reopened.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Discussion of the merits of the claim

As the appellant's claim of entitlement to service connection for the cause of the Veteran's death is now reopened, the Board will analyze the claim on its merits.

At the time of his death, the Veteran was service-connected for duodenal ulcer disease, status-post antrectomy and vagotomy with Billroth I and II as well as for splenectomy and hemorrhoids.  Although the appellant has at times contended that the Veteran's service-connected disabilities may have caused or contributed to his death, the medical evidence to support this contention is insufficient.  Rather, as will be discussed below, the evidence of record supports a finding that the Veteran was diagnosed with diabetes mellitus, type II, which materially contributed to his death.  Therefore, the Board need not discuss the appellant's other theories of entitlement.

VA regulations contain special provisions for service connection for those exposed to herbicides during active service.  See 38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  There are also certain time limits for presumptive service connection.  The specified diseases for which presumptive service connection is available include Type II diabetes.  See 38 C.F.R. § 3.309(e) (2011).

For purposes of establishing service connection for a disability or death resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West Supp. 2011).

To establish service connection for the cause of the Veteran's death due to diabetes mellitus, competent evidence must be presented that indicates that the Veteran served in Vietnam, that type II diabetes mellitus arose subsequently, and that his death was causally related to type II diabetes mellitus.  See 38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).  The competent evidence must show that diabetes mellitus was either the principal or contributory cause of death.  Diabetes mellitus, type II, must alone, or with some other condition, be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause," it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, or that it aided or lent assistance to the production of death, that is, that there was a causal connection.  See 38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312 (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate dated September 1993 has been obtained and associated with the VA claims file.  The Death Certificate listed the Veteran's immediate cause of death as "renal failure."  Diabetes mellitus, type II, was listed as a contributory cause of death.  See the Veteran's death certificate and addendum.

At the time of his death, the Veteran was not service-connected for diabetes mellitus, type II.  Crucially, it is undisputed that the Veteran served in the Republic of Vietnam from September 1970 to March 1972.  Accordingly, herbicide [namely, Agent Orange] exposure is presumed from the record.  See 38 U.S.C.A. § 1116(f) (West Supp. 2011).  The next question to be answered is whether the Veteran was diagnosed with diabetes mellitus, type II, at any time after service.

The medical evidence of record clearly demonstrates that the Veteran was diagnosed with diabetes mellitus as early as September 1976 which continued to his death.  See, e.g., the VA treatment records dated September 1976, September 1990, and September 1992.  However, the controversy in this matter surrounds the issue of whether the Veteran was diagnosed with diabetes mellitus, type I or type II.  As to this question, there are conflicting medical opinions of record.

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has considered the record and, for the reasons outlined below, finds that the medical evidence in this case demonstrates that the Veteran was diagnosed with diabetes mellitus, type II, prior to his death in September 1993.
In a statement dated February 2003, Dr. J.L.H. indicated that the Veteran had suffered from "type I insulin dependent diabetes that had its onset in 1976."  Critically, however, Dr. J.L.H. failed to provide an explanation for this conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).  Similarly, a January 2006 VA examiner reviewed the record and concluded that the Veteran suffered from type I diabetes mellitus.  The examiner's opinion was confusing and conclusory.  See Hernandez, supra.

In contrast, Dr. J.O.A. indicated that "[f]ollowing release from active duty [the Veteran] developed type II diabetes mellitus."  He further concluded, "[i]n my opinion is type II diabetes mellitus is more likely than not related to the Agent Orange exposure."  See the statement of Dr. J.O.A. dated October 2005.  He additionally opined, "[i]n regards to [the] original death certificate as submitted I felt stating diabetes mellitus was sufficient.  Not including Type II was a clerical error and not a diagnostic error.  The addendum to the death certificate was completed to correct this error."  The appellant also submitted the addendum death certificate in conjunction with this opinion, which showed diabetes mellitus, type II, listed as a contributory cause of death.

Due to the conflicting medical evidence in this case, the Board requested an IME opinion.  Crucially, the July 2011 IME opinion concluded that the Veteran suffered from diabetes mellitus, type II.  Specifically, Dr. K.C.M. reviewed the record and indicated, "[t]he diagnosis of record is most consistently described as type II diabetes, insulin requiring.  I do not find any evidence in the medical record to refute that this is the correct diagnosis.  In records spanning from the 1970's to 1993, there is no mention of indicators that would help distinguish type I and type II diabetes mellitus . . . The included medical records list the Veteran's diabetic diagnosis in various places as type II diabetes and insulin dependent diabetes mellitus . . . The bottom line is that the records indicate the Veteran has type II diabetes mellitus, and I find no evidence to the contrary."
The IME opinion appears to have been based on a thorough review of the record, including the Veteran's comprehensive evaluation and treatment records, and a thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, as indicated above, the IME opinion is consistent with the Veteran's medical history and the opinion of Dr. J.O.A. as well as the addendum death certificate.

Accordingly, the July 2011 IME opinion demonstrably articulates that the Veteran was diagnosed with diabetes mellitus, type II, subsequent to his military discharge.  With in-service exposure to Agent Orange, service connection is presumed for conditions identified as related to such exposure and itemized in 38 C.F.R. 
§ 3.309(e).  The record shows that the Veteran had a diagnosis of diabetes mellitus, type II, which is recognized as a disease for which presumptive service connection is available on the basis of herbicide exposure.

As indicated above, the Veteran's death certificate reflects that diabetes mellitus type II was named as a significant secondary condition contributing to his death.  Therefore, the medical evidence demonstrates that type II diabetes mellitus, which must now be accorded presumptive service connection status, did substantially or materially contribute to the Veteran's death.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


